Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 31 March 2021. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
Applicant’s arguments with respect to the Drawing Objections as set forth in the office action of 01 January 2021 have been considered and are persuasive. Therefore, the Drawing Objections as set forth in the office action of 01 January 2021 have been withdrawn. However, due to the amendments of 31 March 2021 to the Drawings, there are new objections/issues with Figure 3A as outlined below.
Applicant’s arguments with respect to the Specification Objections as set forth in the office action of 01 January 2021 have been considered and are persuasive. Therefore, the Specification Objections as set forth in the office action of 01 January 2021 have been withdrawn. However, due to the amendments of 31 March 2021 to the Drawings, there are new objections/issues with paragraph [0056] of the specification as outlined below. 
Applicant’s arguments with respect to the Claim Objections to claims 2, 9, 11 and 18 as set forth in the office action of 01 January 2021 have been considered and persuasive. Therefore, the Claim Objections to claims 2, 9, 11 and 18 as set forth in the office action of 01 January 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-6, 8-16, 18 and 19 under 35 USC 112(b) as set forth in the office action of 01 January 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-6, 8-16, 18 and 19 under 35 USC 112(b) as set forth in the office action of 01 January 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 7, 17 and 20 under 35 USC 112(b) as set forth in the office action of 01 January 2021 have been considered and are NOT persuasive. Applicant has not amended the claims accordingly to overcome some of the 112(b) issues as outlined below. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 01 January 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 01 January 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 01 January 2021 have been considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made as outlined below. 
The Examiner notes that as part of applicant’s arguments, applicant argues  “claim 1 also requires "determining, with the controller, whether a critical zone defined by respective coordinates relative to the host vehicle is completely captured within the effective field of view of the sensor comprising the respective coordinates of the 
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically Applicant argues ”Simmons is completely void of teaching any type of critical zone as recited in Applicant's claim 1, let alone one defined by coordinates relative to the host vehicle. Moreover, Simmons is silent with respect to a determination that such a critical zone defined by such coordinates is completely captured within the effective field of view of the sensor”. As visible from Figures 2-4C and the overall concept of Simmons’ disclosure, it can be seen and understood that Simmons is directed to ensuring a critical zone is completely captured within the effective field of view of the sensor since if such condition is not met, the vehicle is moved to ensure that such critical zone is completely captured within the effective field of view of the sensor. Further as visible from Figures 2-4C and paragraphs [0001], [0009], [0010], [0019], [0023], [0032], [0047], [0034]-[0040] and [0046]-[0050] of Simmons, this critical zone is defined by coordinates relative to the host vehicle since the zone/area which has to be completely captured within the effective field of view of the sensor is defined by coordinates relative to the vehicle. Further, Applicant argues that “Simmons is silent with respect to a determination that such a critical zone defined by such coordinates is completely captured within the effective field of view of the sensor comprising its respective coordinates. The Office should appreciate that the comparative function (i.e. whether a critical zone defined by coordinates relative to the host vehicle is completely captured within the effective field of view of the sensor) not 
Drawings
The drawings are objected to because Figure 3A includes the arrow/line directed towards sensor (307); however, does not include the reference number (307) next to the line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities: “[0056] Referring to FIG. 3A, a host vehicle 301 is traveling in a center lane. The host vehicle in this example may be a truck towing a trailer. The host vehicle 301 may include one or more sensors 307. The sensors may not detect or may only partially detect a target object or target vehicle 302 due to the fact the effective field of view 303 of sensor 307 does not include critical zone 306 in the adjacent lane 304” of paragraph [0056] as amended, appears to be a typographical error based on figures 3A and 3B and should be “[0056] Referring to FIG. 3A, a host vehicle 301 is traveling in a center lane. The host vehicle in this example may be a truck towing a trailer. The host vehicle 301 may include one or more sensors 307. The sensors may not detect or may only partially detect a target object or target vehicle 302 due to the fact the effective field of view 305 of sensor 307 does not include critical zone 306 in the adjacent lane 304”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because of the recited limitation “vehicle controls” in line 2 of claim 2. It is unclear, to the Examiner, whether Applicant is referring to the same vehicle controls previously recited in claim 1 or not.

Claim 4 is indefinite because of the recited limitation “a critical zone” in line 3 of claim 4. It is unclear, to the Examiner, whether Applicant is referring to the same critical zone previously recited in claim 1 or not.

Claim 5 recites the limitation “the parameters corresponding to the host vehicle”. There is insufficient antecedent basis for such limitation in the claim. Moreover, since claim 1 no longer includes any limitation regarding the parameters corresponding to the host vehicle, it is unclear, to the Examiner what Applicant is referring to by claim 5’s limitations.
Claim 5 is indefinite because of the recited limitation “a position of the host vehicle”. It is unclear, to the Examiner, whether Applicant is referring back to the same position of the host vehicle previously recited in claim 1 or not.

Claim 7 is indefinite because of the recited limitation “vehicle controls”. It is unclear, to the Examiner, whether Applicant is referring to the same vehicle controls previously recited in claim 1 or not.

Claims 7 and 17 recite the limitations “the lane adjacent to the critical zone”. There is insufficient antecedent basis for such limitations in the claims.

Claim 11 recites the limitation “the vehicle controls”. Since, the previous limitation recites “a vehicle control”, “the vehicle controls” lacks sufficient antecedent basis.

Claim 14 is indefinite because of the recited limitation “a critical zone”. It is unclear, to the Examiner, whether Applicant is referring to the same critical zone previously recited in claim 11 or not.

Claim 15 recites the limitation “the parameters corresponding to the host vehicle”. There is insufficient antecedent basis for such limitation in the claim. Moreover, since claim 11 no longer includes any limitation regarding the parameters corresponding 
Claim 15 is indefinite because of the recited limitation “a position of the host vehicle”. It is unclear, to the Examiner, whether Applicant is referring back to the same position of the host vehicle previously recited in claim 11 or not.

Claim 18 is indefinite because of the limitation “further comprising the sensor”, Claim 11 already comprises the sensor; therefore, such limitation of claim 18 is unclear to the Examiner if the sensor of claim 18 is the same as the one in claim 11. 

Claim 20 is indefinite because of the recited limitation “wherein the computer executable instructions cause the at least one processor to set the respective coordinates”. It is unclear to the Examiner whether the computer executable instructions further cause the at least one processor to set the coordinates or whether the limitations of claim 20 are meant to replace/substitute the previous limitations. 

Claims 12, 13, 16 and 19 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10-13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US20200114921A1) in view of Nagatsuka (WO2020027241A1).  The Examiner notes that for purposes of this examination, the Examiner is mapping to EP 3604065 which is a translation of WO2020027241A1.
Regarding claim 1, Simmons discloses a method for adjusting a field of view of a sensor associated with a host vehicle (see at least abstract) the method comprising: determining, with a controller, an effective field of view of the sensor (see at least abstract, Figures 2-4C, [0001], [0009], [0010], [0019], [0023], [0032] and [0047]); determining, with the controller, whether a critical zone defined by respective coordinates relative to the host vehicle is completely captured within the effective field of view of the sensor (see at least abstract, Figures 2-4C, [0001], [0009], [0010], [0019], [0023], [0032], [0034]-[0040] and [0046]-[0050]); and moving, with the controller and vehicle controls, the host vehicle within its lane of travel to adjust the effective field of view of the sensor to completely capture the critical zone in response to determining that the critical zone is not completely captured within the effective field of view of the (see at least abstract, Figures 2-4C, [0001], [0009], [0010], [0019], [0023], [0032], [0034]-[0040] and [0046]-[0051]).
Simmons fails to disclose the effective field of view of the sensor comprising respective coordinates of a perimeter of the effective field of view of the sensor based at least in part on data provided by the sensor and a position of the host vehicle. However, such matter is suggested by Nagatsuka (see at least [0017]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simmons to incorporate the teachings of Nagatsuka of the effective field of view of the sensor comprising respective coordinates of a perimeter of the effective field of view of the sensor based at least in part on data provided by the sensor and a position of the host vehicle since they are both directed to effective field of view of sensors and use of Nagatsuka would ensure increased accuracy and thereby increase safety and reliability of the disclosure.

Regarding claim 2, Simmons as modified by Nagatsuka discloses performing, with the controller and vehicle controls, a lane change with the host vehicle when the critical zone is within a current field of view of the sensor (see at least Simmons Figure 5, [0008]-[0010], [0040] and [0045]-[0051]).

Regarding claim 3, Simmons as modified by Nagatsuka discloses wherein the critical zone comprises an area adjacent to the host vehicle in one or more lanes next to the host vehicle (see at least Simmons Figures 2-5, [0001], [0009], [0010], [0019], [0023], [0032], [0047], [0034]-[0040] and [0046]-[0050]).

Regarding claim 7, Simmons as modified by Nagatsuka discloses wherein the moving, with the control and vehicle controls, the host vehicle within its lane of travel comprises adjusting a trajectory of the host vehicle so that the host vehicle travels closer to an edge of the lane adjacent to the critical zone (see at least Simmons abstract, Figures 2-4C, [0009], [0033], [0050] and [0051]).

Regarding claim 8, Simmons as modified by Nagatsuka discloses wherein the sensor comprises one from among a camera, a lidar sensor, a radar sensor, and an ultrasonic sensor (see at least Simmons [0001], [0008], [0018] and [0019]).

Regarding claim 10, Simmons as modified by Nagatsuka discloses a non-transitory computer readable medium comprising computer instructions executable to perform the method of claim 1 (see at least Simmons abstract, [0009], [0013], [0061], [0062] and see above for rejection of claim 1).

Regarding claim 11, Simmons discloses an apparatus (see at least abstract and [0009]) comprising: a host vehicle comprising a sensor and a vehicle control (see at least Figures 2-4C, [0018], [0023], [0032], [0045]) at least one memory comprising computer executable instructions (see at least [0009], [0013], [0061] and [0062]); and at least one processor configured to read and execute the computer executable instructions (see at least [0009], [0013], [0061] and [0062]), the computer executable instructions causing the at least one processor to (see at least [0009], [0013], [0061] and [0062]). The rest of claim 11 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 12, 13, 17 and 18, claims 12, 13, 17 and 18 are commensurate in scope with claims 2, 3, 7 and 8 respectively. See above for rejection of claims 2, 3, 7 and 8.

Regarding claim 20, Simmons as modified by Nagatsuka discloses wherein the computer executable instructions cause the at least one processor to set the respective coordinates defining the critical zone based on one or more from among a size of the host vehicle, a velocity of the host vehicle, an average velocity of travel in a lane that is part of the critical zone, and a desired gap between the host vehicle and target objects (see at least abstract, Figures 2-4C, [0001], [0009], [0010], [0019], [0023], [0025]-[0030], [0032], [0034]-[0040] and [0046]-[0051]).

Claims 4-6, 9, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US20200114921A1) in view of Nagatsuka (EP3604065A1) in further view of Fukuda (US20180174467A1).
Regarding claim 4, Simmons as modified by Nagatsuka discloses detecting a target object in the effective field of view of the sensor (see at least Simmons Figures 2-4C, [0018], [0023], [0032], and [0045]).
Simmons as modified by Nagatsuka does not explicitly disclose wherein determining, with the controller, whether a critical zone defined by the 5Docket No. P049031-US-NP respective (see at least Figure 4, Figure 5, [0004], [0020], [0025], [0036], [0037], [0041]-[0058] and [0079]-[0082]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simmons as modified by Nagatsuka to incorporate the teachings of Fukuda wherein determining, with the controller, whether a critical zone defined by the 5Docket No. P049031-US-NP respective coordinates relative to the host vehicle is completely captured within the effective field of view of the sensor is based on parameters corresponding to the target object; wherein the parameters corresponding to the target object comprise one or more from among a speed of the target object, a size of the target object, an acceleration of the target object, and a position of the target object since they are directed to effective field of view of sensors and use of Fukuda would increase safety and reliability by ensuring a more accurate determination. 

Regarding claim 5, Simmons as modified by Nagatsuka does not explicitly disclose wherein the parameters corresponding to the host vehicle comprise one or more from among a speed of the host vehicle, a size of the host vehicle, an acceleration of the host vehicle, a position of the host vehicle, and a heading of the host vehicle relative to a target object or a lane of travel of the host vehicle.
(see at least Figure 4, Figure 5, [0004], [0020], [0025], [0036], [0037], [0041]-[0058] and [0079]-[0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simmons as modified by Nagatsuka to incorporate the teachings of Fukuda wherein the parameters corresponding to the host vehicle comprise one or more from among a speed of the host vehicle, a size of the host vehicle, an acceleration of the host vehicle, a position of the host vehicle, and a heading of the host vehicle relative to a target object or a lane of travel of the host vehicle since they are directed to effective field of view of sensors and use of Fukuda would increase safety and reliability by ensuring a more accurate determination. 

Regarding claim 6, Simmons as modified by Nagatsuka does not explicitly disclose wherein an area of the critical zone is determined based on dimensions of the host vehicle and dimensions of a target object.
Fukuda teaches wherein an area of the critical zone is determined based on dimensions of the host vehicle and dimensions of a target object (see at least Figure 4, Figure 5, [0004], [00020], [0025], [0036], [0037], [0041]-[0058] and [0079]-[0082]).


Regarding claim 9, Simmons as modified by Nagatsuka does not explicitly disclose wherein the respective coordinates defining the critical zone express boundaries of a polygon defining an area where a target object would pose a threat to the host vehicle.
Fukuda teaches wherein the respective coordinates defining the critical zone express boundaries defining an area where 17P049031-US-NPaaaaa target object would pose a threat to the host vehicle (see at least Figure 4, Figure 5, [0004], [00020], [0025], [0036], [0037], [0041]-[0058] and [0079]-[0082]).
Fukuda discloses the claimed invention, as discussed above, except for the step of the respective coordinates express boundaries of a polygon defining an area. It would have been an obvious matter of design choice to modify the teachings of Fukuda to provide the step of the respective coordinates express boundaries of a polygon defining an area. Since the applicant has not disclosed that the respective coordinates express boundaries of a polygon defining an area solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Simmons as modified by Nagatsuka to incorporate the teachings of Fukuda wherein the respective coordinates defining the critical zone express boundaries of a polygon defining an area where a target object would pose a threat to the host vehicle since they are directed to effective field of view of sensors and use of Fukuda would increase safety and reliability by ensuring a more accurate calculation and result.

Regarding claims 14-16 and 19, claims 14-16 and 19 are commensurate in scope with claims 4-6 and 9 respectively. See above for rejection of claims 4-6 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.M./           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667